            Case 4:20-cv-00521-LPR Document 7 Filed 05/26/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


BIANCA FLETCHER                                                                    PLAINTIFF

VS.
                                   CASE NO. 4:20-CV-521 LPR

NITV, LLC; NITV FEDERAL SERVICES, LLC;
CHARLES HUMBLE; GENE SHOOK; and
JOHN DOES 1-2                                                                  DEFENDANTS

                          CORPORATE DISCLOSURE STATEMENT

       Comes now separate defendant, NITV Federal Services, LLC, by and through its counsel

Barber Law Firm PLLC, and for its Corporate Disclosure Statement pursuant to Rule 7.1 of the

Federal Rules of Civil Procedure, states:

       1.      NITV Federal Services, LLC is a foreign corporation. There is no parent company.

NITV Federal Services, LLC is privately owned.

       2.      There is no parent company or publicly held corporation that owns an interest in

NITV Federal Services, LLC.

                                            Respectfully submitted,

                                            James D. Robertson
                                            Arkansas Bar ID No.: 95181
                                            BARBER LAW FIRM PLLC
                                            Attorneys for NITV Federal Services, LLC
                                            Charles Humble and Gene Shook
                                            425 W. Capitol Avenue, Suite 3400
                                            Little Rock, AR 72201
                                            (501) 372-6175/(501) 375-2802 (Fax)
                                            jrobertson@barberlawfirm.com
